REDMANN, Judge
(dissenting in part).
I dissent from the conclusion the employer’s letter contained a stipulation pour autrui within the meaning of C.C. art. 1890.
There is only a stipulation pour autrui where the stipulator — here the employee —“make[s] some advantage for a third person the condition or consideration of a commutative contract * * * ”, art. 1890. The question is whether the employee stipulated for any “advantage for a third person”, namely the employment agency. The employer’s letter was not shown to have been bargained for, and may merely have recited an unbargained-for good-will gesture by the employer; and the letter did not recite it would pay to plaintiff, or even to an employment agency. To me it expresses only a private agreement with the employee that the employer would bear the cost of the placement fee, subject to repayment by the employee if the employment terminated in less than 18 months.
In my opinion, if the employee did stipulate, he stipulated only for an advantage for himself. The trial court’s view of the matter as a promise to the employee of a loan to him, to be forgiven if the employee remained in the lender’s employ for 18 months, is accordingly a valid analysis.